IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0566
                              Filed June 15, 2016


IN THE INTEREST OF M.B., B.M., C.M., T.O., and S.O.
Minor Children,

A.M., Mother,
      Appellant,

S.O., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Guthrie County, Virginia Cobb,

District Associate Judge.



      A mother and father separately appeal the order terminating their parental

rights. AFFIRMED ON BOTH APPEALS.



      Christine L. Sand of Wild, Baxter & Sand, P.C., Guthrie Center, for

appellant mother.

      Susan R. Stockdale, Windsor Heights, for appellant father.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and Janet

L. Hoffman, Assistant Attorneys General, for appellee State.

      Donna M. Schauer of Schauer Law Office, Adel, for minor children.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                            2


BOWER, Judge.

       A mother and father separately appeal the order terminating their parental

rights. We find there is sufficient evidence in the record to support termination of

the parents’ rights and termination is in the children’s best interests. This case is

not appropriate for an exception to termination based upon the fact the children

were placed in the custody of a relative or the closeness of the parent-child bond.

We affirm the decision of the juvenile court.

       I.      Background Facts & Proceedings

       A.M. is the mother of five children, born in 2004, 2006, 2007, 2011, and

2012. S.O. is the father of the youngest child.1 The children were removed from

the care of A.M. and S.O. in May 2014 after they tested positive for

methamphetamine and were placed with the maternal great-grandmother.2 The

children were adjudicated to be in need of assistance pursuant to Iowa Code

section 232.2(6)(c)(2) (2013).

       A.M. and S.O. admitted to using methamphetamine in November 2014.

They each attended a substance abuse treatment program but relapsed and had

positive drug tests in March 2015. A.M. was inconsistent in visiting the children

and did not have stable housing, instead living with various friends.                S.O.

continued to have positive drug tests and frequently did not appear for scheduled




1
   C.B. is the father of M.B., born in 2004, and B.M., born in 2006. C.B. did not appeal
the termination order. S.M. is the father of C.M., born in 2007, and T.O., born in 2011.
He appealed, but his appeal was untimely and it was dismissed by the Iowa Supreme
Court.
2
   Initially, only the oldest three children lived with the maternal great-grandmother, and
the youngest two children lived with the paternal grandmother. By December 2014,
however, all of the children had been placed with the maternal great-grandmother.
                                            3


tests. He has a criminal history and in 2015 was charged twice with driving while

barred.

       On July 31, 2015, the State filed a petition seeking termination of the

parents’ rights.   A.M. had another positive drug test in August 2015, and in

September 2015, she was charged with third-degree burglary and second-

degree theft. S.O. tested positive for methamphetamine in October 2015. The

district court entered orders on March 16, 2016, terminating A.M.’s parental rights

pursuant to section 232.116(1)(e), (f) (M.B., B.M., C.M., and T.O), (h) (S.A.O.),

and (l) (2015).    S.O.’s parental rights to his child, S.A.O., were terminated

pursuant to section 232.116(1)(e), (h), and (l). A.M. and S.O. separately appeal

the termination of their parental rights.

       II.     Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).         Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.     In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).        The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

       III.    Sufficiency of the Evidence

       A.M. and S.O. claim there is not sufficient evidence in the record to

support termination of their parental rights.   “When the juvenile court orders

termination of parental rights on more than one statutory ground, we need only
                                        4

find grounds to terminate on one of the sections to affirm.”      In re T.S., 868

N.W.2d 425, 435 (Iowa Ct. App. 2015).

      A common element of section 232.116(1)(f) and (h) is the requirement for

clear and convincing evidence the child cannot be returned to the custody of the

child’s parents as provided in section 232.102. A child may be removed from the

home under section 232.102(5)(a)(2) if “[t]he child cannot be protected from

some harm which would justify the adjudication of the child as a child in need of

assistance.” The children were adjudicated to be in need of assistance due to

lack of supervision by the parents caused by their use of methamphetamine. At

the time of the termination hearing, both parents had recent methamphetamine

use. We conclude there is clear and convincing evidence in the record to show

the children could not be safely returned to the care of A.M., or for the youngest

child, to S.O.   We determine the juvenile court properly terminated A.M.’s

parental rights under section 232.116(1)(f) and (h), and S.O.’s parental rights

under section 232.116(1)(h).

      IV.    Exceptions

      S.O. claims the juvenile court should not have terminated his parental

rights because his child was placed with relatives and due to the closeness of the

parent-child bond. A.M. raises the same claims, stating the court should have

decided to apply the exceptions found in section 232.116(3)(a) and (c). A court

may decide not to terminate a parent’s rights based on the exceptions found in

section 232.116(3), including when a relative has legal custody of the child or

termination would be detrimental to the child due to the closeness of the parent-

child relationship. See In re P.L., 778 N.W.2d 33, 39 (Iowa 2010).
                                        5


      We find the juvenile court properly determined the exceptions found in

section 232.116(3) should not be applied in this case. The juvenile court found,

“the termination is in the best interest of the child and that after consideration,

there are no exceptions or factors as set forth in 232.116(3) that make the

termination unnecessary.”

      We affirm the decision of the juvenile court.

      AFFIRMED ON BOTH APPEALS.